OPINION — AG — ** COURT FUND — SURPLUS OF FUNDS ** QUESTION: IS THE DATE WHEN THE SURPLUS (IN THE COURT FUND) IS TO BE CALCULATED THE DATE THE COUNTY TAKES ADVANTAGE OF THE PROVISIONS OF THE ACT (TRANSFER OF FUNDS TO THE COUNTY LAW LIBRARY IF LESS THAN $4,000), OR IS IT THE EFFECTIVE DATE OF THE ACT? — IT IS THE CONDITION OF THE COURT FUND AT THE TIME THE COUNTY DECIDES TO ESTABLISH A LAW LIBRARY AND MAKE THE TRANSFER FROM THE COURT FUND WHICH CONTROLS, RATHER THAN THE EFFECTIVE DATE OF THE ACT. CITE: 19 Ohio St. 828 [19-828], 62 Ohio St. 323 [62-323] (MAINARD KENNERLY)